UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 01, 2010 RAPHAEL INDUSTRIES LTD. (Exact name of registrant as specified in charter) Nevada 20-3717729 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 5190 Neil Road Suite 430 RenoNV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 261-8853 N/A (Former name or former address, if changed since last report) Item 7.01. Regulation FD. On October 1, 2010, Raphael Industries Ltd issued a press release announcing the completion of its public offering of 10,000,000 shares of common stock at $0.10 per share, thereby raising $1,000,000. Item 9.01. Exhibits. Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Raphael Industries Ltd. RON HUGHES Ron Hughes Chief Executive Officer, Chief Financial Officer Secretary, Director
